Title: Timothy Pickering to Bartholomew Dandridge, Jr., 20 November 1795
From: Pickering, Timothy
To: Dandridge, Bartholomew Jr.


          
            Novr 20. 1795.
          
          The Secretary of War received yesterday the inclosed letter from Mr Kinlock, desiring the extract from Mr Huger’s letter might be laid before the President: you will have the goodness to present it.
          Captain Kalteisen, who is an old officer now in the corps of artillery & who has been commanding at Fort Johnson, in Charleston Harbour, being in town, wishes very much to pay his respects to the President, before he returns to Charleston: If the President accedes to his wishes be pleased to inform me at what hour to-morrow morning it will be convenient to wait on him.
          
            T. Pickering
          
        